Case 1:20-cr-01867-MV Document 35-1 Filed 02/26/21 Page 1 of 7




                                                                     1




                                          U.S. v. Joshua Gutierrez_0307
Case 1:20-cr-01867-MV Document 35-1 Filed 02/26/21 Page 2 of 7




                                         U.S. v. Joshua Gutierrez_0308
Case 1:20-cr-01867-MV Document 35-1 Filed 02/26/21 Page 3 of 7




                                          U.S. v. Joshua Gutierrez_0309
Case 1:20-cr-01867-MV Document 35-1 Filed 02/26/21 Page 4 of 7




                                          U.S. v. Joshua Gutierrez_0310
Case 1:20-cr-01867-MV Document 35-1 Filed 02/26/21 Page 5 of 7




                                         U.S. v. Joshua Gutierrez_0311
Case 1:20-cr-01867-MV Document 35-1 Filed 02/26/21 Page 6 of 7




                                          U.S. v. Joshua Gutierrez_0312
Case 1:20-cr-01867-MV Document 35-1 Filed 02/26/21 Page 7 of 7




                                          U.S. v. Joshua Gutierrez_0313
